UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                             )
James A. Simon,                              )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )                Case No. 1:16-cv-00671 (APM)
                                             )
U.S. Department of Justice, Executive Office )
for United States Attorneys,                 )
                                             )
       Defendant.                            )
_________________________________________ )


                          MEMORANDUM OPINION AND ORDER

       Before the court are Plaintiff’s Motion to Process FOIA Requests Individually, ECF No. 18,

and Plaintiff’s Motion for Summary Judgment, ECF No. 23. For the reasons stated below, the court

denies both Motions.

       Plaintiff’s Motion to Process FOIA Requests Individually. By way of background,

Plaintiff, over a six-month period, sent 61 separate FOIA requests to Defendant Executive Office

for United States Attorneys, seeking records relating to Plaintiff and his wife’s prosecution for tax

evasion. See Pl.’s Mot to Process FOIA Requests Individually, ECF No. 18 [hereinafter Pl.’s Mot.

to Process], Exs. 1–35, ECF No. 18-1; Pl.’s Mot. to Process, Exs. 36–61, ECF No. 18-2, at 1–403.

After efforts to negotiate a narrowing of the requests failed, Defendant decided to conduct a single

search for “all records related to James or Denise Simon for the period of January 1, 1995 to June

15, 2015.” Def.’s Opp’n to Pl’s Mot. to Process, ECF No. 22, at 3. Defendant considered this

approach to be the “least burdensome manner to search for responsive documents.” Id. at 6.

Plaintiff disagrees with that decision and asks the court to order that Defendant process each FOIA

request individually. Pl.’s Mot. to Process at 17.
       The court declines to do so. Plaintiff has cited no authority for the proposition that a court

can dictate the manner of an agency’s search when, as here, a requester makes dozens of related

FOIA requests. FOIA merely requires an agency to conduct a search for responsive records that

is “reasonably calculated to discover the requested documents.” SafeCard Servs., Inc. v. S.E.C.,

926 F.2d 1197, 1200 (D.C. Cir. 1991). Moreover, “[w]here the search terms are reasonably

calculated to lead to responsive documents, a court should neither ‘micromanage’ nor second guess

the agency’s search.” Bigwood v. U.S. Dep’t of Def., 132 F. Supp. 3d 124, 140–41 (D.D.C. 2015).

Applying that standard here, the court will not “micromanage” Defendant’s ongoing search for

responsive records—the agency is responsible in the first instance for crafting the methods needed

to identify and produce responsive records, subject only to future judicial review upon a motion

for summary judgment. Furthermore, Defendant’s regulations permit it to aggregate FOIA

requests in circumstances like those present here. 28 C.F.R. § 16.10(h). Plaintiff has offered no

valid basis for the court to “second guess” Defendant’s decision to invoke that authority here.

Accordingly, the court denies Plaintiff’s Motion to Process Requests Individually.

       Motion for Summary Judgment. Plaintiff also moves for summary judgment on similar

grounds, asserting that Defendant’s decision to aggregate Plaintiff’s requests violates the

requirements of FOIA. Pl.’s Mot. for Summ. J, ECF No. 23 [hereinafter Pl.’s Mot.], at 18–21.

That issue, however, is not yet ripe for consideration. Plaintiff’s argument seems to be that

Defendant’s search for responsive records, which is still ongoing, will ultimately prove inadequate.

Maybe so. But, at this juncture, the court cannot anticipate, based solely on Defendant’s adopted

search strategy, that Plaintiff will not receive the materials that he seeks, or that Defendant’s

strategy for finding those materials is deficient. As the D.C. Circuit has clearly stated: “[t]he mere

potential for future injury . . . is insufficient to render an issue ripe for review.” Gulf Oil Corp. v.



                                                   2
Brock, 778 F.2d 834, 841 (D.C. Cir. 1985) (internal quotation marks omitted). Thus, any challenge

to the adequacy of Defendant’s search in this case will not become ripe until Defendant has

completed its search and produced the allegedly responsive records that its search uncovered.

Accordingly, Plaintiff’s Motion for Summary Judgment is denied.




                                                                              _____
Dated: April 26, 2017                               Amit P. Mehta
                                                    United States District Judge




                                               3